Citation Nr: 0330970	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-23 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tortuosity, 
calcification, and aneurysm of the aorta.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a gastrointestinal disorder, including an 
ulcer.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

On February 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should obtain treatment records 
from Winnie E. Ballard, 600 Anderson 
Road, #717, Houston, Texas, in 1953 
and 1968; Memorial Hospital East in 
Houston, Texas; Family Practice and 
Surgical Clinic (Walter D. Toronjo, 
M.D.), P.O. Box 1539, Huntsville, 
Texas, 77340, from 1984 forward; and 
from Danny L. Dubberly, M.D., Family 
Medical Center, P.O. Box 741, 
Crockett, Texas, 75835, from 1986 
forward, using the consent and 
authorization release forms received 
from the veteran.

2.	The RO should obtain the veteran's 
medical records from the VA Medical 
Centers in Marlin, Texas, and from the 
VA outpatient treatment clinic in 
Palestine, Texas, for any treatment 
for tortuosity, calcification, and 
aneurysm of the aorta; hypertension; a 
gastrointestinal disorder; and/or a 
psychiatric disorder during the period 
from 1985 to 1986.  Please obtain 
following type(s) of records: Notes, 
Discharge Summaries, Consults, Imaging 
(X-ray, MRI, CT scan), Procedures, 
Problem List, and Confirmed Diagnoses.

3.	After the foregoing development has 
been accomplished to the extent 
possible and the available medical 
records have been associated with the 
claims folder, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiovascular examination.  
Send the claims folder to the examiner 
for review.  Ask the examiner to state 
in the report if the claims folder was 
reviewed.  A complete history of the 
claimed disorder should be obtained 
from the veteran.  All necessary tests 
should be conducted and all clinical 
findings reported in detail.  The 
examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's tortuosity, 
calcification, and aneurysm of the 
aorta.  The examiner should state 
whether it is at least as likely as 
not that this disability had its onset 
during active service or is related to 
any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the 
veteran's complaints of chest pain, 
diagnosed as probable pleurisy, noted 
during service in November 1945.  The 
examiner must provide a comprehensive 
report including complete rationales 
for all conclusions reached.

4.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


